State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 19, 2015                    519017
________________________________

In the Matter of CHRISTOPHER
   FRANKO,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

DEPARTMENT OF CORRECTIONS AND
   COMMUNITY SUPERVISION,
   BOARD OF PAROLE,
                    Respondent.
________________________________


Calendar Date:   January 20, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Clark, JJ.

                             __________


     Christopher Franko, Dannemora, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Victor
Paladino of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Ellis, J.),
entered March 24, 2014 in Clinton County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent denying
petitioner's request for parole release.

      Petitioner commenced this CPLR article 78 proceeding
challenging a December 2012 determination of respondent that
denied his request for parole and ordered his next appearance in
24 months. He now appeals from Supreme Court's dismissal of the
petition. The Attorney General has advised this Court that
petitioner reappeared before respondent in December 2014 and was
again denied parole release. Accordingly, the appeal is now moot
and must be dismissed (see Matter of Mance v Evans, 119 AD3d
                              -2-                  519017

1316, 1316 [2014]).

     Peters, P.J., McCarthy, Egan Jr. and Clark, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court